 CLAYTON AND LAMBERT MANUFACTURING COMPANY107The Petitioner contends that, as the three forging inspectors on thebelt machines work in a manner similar to the polishers, they shouldbe added to the Petitioner's present unit.The Employer contendsthat all nine forging inspectors should be placed in thesame unit .9The Intervenor contends that the group sought to be included in thePetitioner's unit is inappropriate and that any single unit of in-spectors would also be inappropriate 10As the three forging inspectors sought by the Petitioner constituteonly an arbitrary segment of a group of employees performing thesame type of work, we find that a unit limited to them is inappro-priate."Because it appears that the requested unit is inappropriateupon a craft or other basis and because the record affords no j ustifica-tion for directinga self-determination election for either final in-spectors or forging inspectors,- we shall dismiss the petition.OrderIT IS HEREBYORDERED thatthe petition be, and it herebyis, dismissed.9In the alternative, the Employerasksfor one unit, encompassing all inspectors.It should be noted that the Intervenor appears to have made a demand on the Em-ployer to recognize it as the bargaining representative for all nine forging inspectors.UGunnisonHomes, Inc.,98 NLRB 1049;D. B. Thornton Co.,94 NLRB 1188.3' Although a separate election for all forging inspectors is not precluded by a broaderbargaining history, the Intervenor has submitted no showing of interest as a basis forholding an election in this group.Moreover, we will not establish a separate unit of allforging inspectors, as neither the Petitioner nor the Intervenor seeks such a unit.CLAYTON AND LAMBERT MANUFACTURING COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL,' PETITIONERCLAYTON AND LAMBERT MANUFACTURING COMPANYandLODGE 681,DISTRICT LODGE 27, INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL,2 PETITIONERCLAYTON AND LAMBERT MANUFACTURING COMPANYandELECTRICALWORKERS UNION LOCAL 9369, INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS,AFL,3PETITIONER.Cases Nos. 9-RC-1680, 9-RC-1695, and 9-RC-1697.October 28,195°LDecision, Order,and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Richard C.1Hereinafter referred to as IAM.zHereinafter referred to as Lodge 681.Hereinafter referred to as IBEW.101 NLRB No. 32. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDCurry, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9 (c) (1) and 2 (6) and (7) of the Act in Case No. 9-RC-1695.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9 (c) (1) and 2 (6) and (7) of the Act in Cases Nos. 9-RC-1680 and9-RC-1697, for the following reasons :The USA urges as a bar to the petitions filed in Cases Nos. 9-RC--1680 and 9-RC-1697, its contract with the Employer signed onJuly22, 1952, effective to December 20, 1953, and covering the productionand maintenance employees at the Employer's Louisville, Kentucky,Naval Ordnance plant, exclusive of the toolroom employees who areinvolved in Case No. 9-RC-1695.On July 18, 1952, the IAM, the Petitioner in Case No. 9-RC-1680,wrote a letter to the Employer in which it claimed to represent "asubstantial interest among the Production and Maintenance em-ployees at your Louisville Ordnance Division." In the letter theTAM also advised the Employer not to enter into any agreement withany other labor organization covering such employees.This letterwas received by the Employer on July 21, the day before the Em-ployer signed the agreement with the USA.The Employer's answerto this letter, dated July 23, noted that the IAM did "not claim torepresent a majority of either the entire plant or of your own craft,"and that since it had signed a contract with the USA covering a unitof production and maintenance employees, it could not recognize theTAM as bargaining agent for those employees, but would recognizethe IAM as bargaining agent for the employees in the toolroom 54 The United Steelworkers of America,CIO, hereinafter referred to as the USA, waspermitted to intervene on the basis of its contractual interest.The Falls Cities Car-penters District Council, United Brotherhood of Carpenters and Joiners of America, AFL,hereinafter referred to as the FCC,was permitted to intervene on the basis of an adequateshowing of interest.For reasons stated,infra,the motion of the USA to dismiss thepetitions in Cases Nos. 9-RC-1680 and 9-RC-1697 is granted.6 At the Employer's 18th Street plant the TAM is the duly certified bargaining repre-sentative for the toolroom employees and the USA is the recognized bargaining repre-sentative for the production and maintenance employees. CLAYTON AND LAMBERT MANUFACTURING COMPANY109The IAM filed its petition in Case No. 9-RC-1680 on July 29.The1BEW filed its petition in Case No. 9-RC-1697 on August 11, 4 daysafter it notified the Employer that it claimed to represent a majorityof the electricians in the maintenance department.On these facts the USA contends that its contract with the Em-ployer is a bar to the above-named petitions.We agree.We findthat the IAM's letter of July 18 does not constitute a sufficient claimof representation.The letter merely contains an admonition to theEmployer not to negotiate a contract with any other labor organiza-tion and a bare assertion of interest. It does not contain a requestfor recognition as the exclusive bargaining representative of theEmployer's employees nor does it notify the Employer that the IAD'Iintended to file a petition with the Board.Consequently, we findthat the contract is a bar to both petitions because it was executedbefore either was filed and before either of said Petitioners had madean adequate claim of representation.5We shall therefore dismiss thepetitions filed by the IAM and the IBEW.4.We find, in accordance with the stipulation of the parties, that-ill toolroom employees, including the tool and die makers and thetool grinders, at the Employer's Naval Ordnance plant in SouthLouisville, Kentucky, but excluding all other production and mainte-nance employees and all office clerical employees, guards, professionalemployees, and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.OrderUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petitions filed in Cases Nos.9-RC-1680 and 9-RC-1697, respectively be, and they hereby are,dismissed.[Text of Direction of Election omitted from publication in thisvolume.]6 SeePittsburgh Corning Corp.,79 NLRB 1040.We find no merit in the FCC's contention that its request for recognition as bargainingrepresentative of the maintenance employees,dated June 27, prevents the USA contractfrom operating as a bar.The FCC's petition filed thereafter was dismissed by theRegional Director and no appeal was taken to the Board,the request or claim upon whichitwas based is therefore inoperative.Cushman's Sons, Inc.,88 NLRB 121.